       Case 1:19-cv-10078-VEC-KNF Document 50 Filed 04/22/21 Page 1 of 1


                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 -------------------------------------------------------------- X
                                                                        DATE FILED: 4/22/2021
                                                                :
 VALENTINA VELEVA, on behalf of others                          :
 similarly situated                                             :
                                              Plaintiff,        :
                            -against-                           :       19-CV-10078 (VEC)
                                                                :
 TAMBURI TRATTORIA LTD and FABIO                                :            ORDER
 CAMARDION,                                                     :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 9, 2021, Plaintiff’s attorneys, Ms. Seelig and C.K. Lee, moved to

withdraw as Plaintiff’s attorneys of record (Dkt. 46);

        WHEREAS on April 12, 2021, the Court ordered Plaintiff to inform the Court by mail or

email whether she objects to the motion to withdraw and whether she wants to proceed with the

litigation either with a new attorney or representing herself (Dkt. 47);

        WHEREAS on April 22, 2021 Plaintiff emailed the Court stating that she wishes to

proceed with the litigation pro se but that the Lee Litigation Group has failed to return Plaintiff’s

case file to her;

        IT IS HEREBY ORDERED: No later than April 26, 2021, Plaintiff’s counsel is directed

to confirm that: (i) it is asserting neither a charging nor retaining lien and (ii) show cause why the

Court should not order them to promptly return the case files associated with this case to the

Plaintiff. Plaintiff's counsel is directed to serve their response on Plaintiff and post proof of

service on ECF.

SO ORDERED.
                                                              _________________________________
Date: April 22, 2021                                                VALERIE CAPRONI
      New York, NY                                                United States District Judge

                                                   Page 1 of 1
